                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD C. GRAY,                         )
                                          )
                  Petitioner,             )
                                          )
                  v.                      )            1:18CV997
                                          )
                                          )
BRAD PERRITT,                             )
                                          )
                 Respondent.              )


                                    ORDER

     On February 5, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on Petitioner pursuant

to 28 U.S.C. § 636.        Petitioner filed objections (Doc. 16) to the

Recommendation within the time limit prescribed by Section 636.

     The court has reviewed Petitioner’s objections de novo and finds

they do not change the substance of the United States Magistrate

Judge’s Recommendation (Doc. 14), which is affirmed and adopted.

     IT IS THEREFORE ORDERED that Respondent’s Motion for Summary

Judgment (Doc. 4) is GRANTED, that the Petition (Doc. 1) is DENIED,

that this action is DISMISSED, and that there being neither a

substantial     issue     for   appeal    concerning     the   denial     of   a

constitutional    right    affecting     the   conviction   nor    a   debatable

procedural ruling, a certificate of appealability is DENIED.
                        /s/   Thomas D. Schroeder
                     United States District Judge

March 19, 2020




                 2
